                                                                                 JS-6
 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 2:19-cv-07165-JLS-JPR                                        Date: August 23, 2019
Title: Nelson Osmin Tejada Palacios v. Kevin McAleenan et al.

Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

      Terry Guerrero                                                 N/A
      Deputy Clerk                                              Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:              ATTORNEYS PRESENT FOR DEFENDANT:

       Not Present                                              Not Present

PROCEEDINGS: (IN CHAMBERS) ORDER (1) DENYING EX PARTE
             APPLICATION FOR TEMPORARY RESTRAINING
             ORDER (Doc. 4-5) AND (2) DISMISSING PETITION
             FOR WRIT OF HABEAS CORPUS (Doc. 4)

       On August 16, 2019 Petitioner filed a Petition for Writ of Habeas Corpus
challenging his detention by Respondents, who are various federal officials responsible
for enforcing immigration policy. (Petition, Doc. 4.) Petitioner contemporaneously filed
an Ex Parte Application for Temporary Restraining Order seeking immediate relief.
(App., Doc. 4-5.) Respondents filed an Opposition to the Application. (Opp., Doc. 8.)
On August 20, 2019, the Court ordered Petitioner to reply to several points raised in the
Opposition. (Order for Reply, Doc. 9.) On August 22, 2019, Petitioner timely filed his
Reply. (Reply, Doc. 10.)
       The Petition challenges only Petitioner’s detention pending removal; it does not
challenge the underlying order of removal. (See Petition at 7.) In his Reply, Petitioner
represents that he has been removed from the United States to El Salvador. (Reply at 6.)
He is therefore no longer in Respondents’ custody, and his request for relief is moot.
Accordingly, the Court DENIES the Application and DISMISSES the Petition.




                                                                     Initials of preparer: tg


                             CIVIL MINUTES – GENERAL                                     1
